DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to all claims have been fully considered and are persuasive.  The previous rejection has been withdrawn. 
Indication of Related Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin et al. (US Pub. No. 2020/0150777 A1) shows a keyboard 100 (Fig. 1 and para. 28), comprising: a cover plate (upper housing component 302, Figs. 3A – 3E and para. 36) having a plurality of first keyholes (corresponding to channels 310, Figs. 3A and para. 36); an adjustment mechanism 306 disposed under the cover plate (Figs. 3A and 3B and para. 36), the adjustment mechanism comprising an adjustment frame and a plurality of adjustment portions (Figs. 3A – 3E and paras. 36 – 40), the adjustment frame comprising a plurality of ribs (i.e. channels 310) defining a plurality of second keyholes respectively corresponding to the plurality of first keyholes (Figs. 3A – 3E and paras. 36 – 40), each of the adjustment portions proximate to a corresponding one of the second keyholes (Figs. 3A – 3E and paras. 36 – 40); and a plurality of keyswitches (i.e. key assemblies 102, Fig. 1A and para. 28), each of the keyswitches comprising a tactile feedback member (leg 308) and being located in corresponding first and second keyholes (based on user setting, Figs. 3A – 3E and paras. 36 – 40), so that the .
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
Claim 6 recites an adjustment frame, including a plurality of sub-ribs defining a plurality of second keyholes aligned side by side, each of the second keyholes at least partially overlapping a vertical projection of a corresponding one of the keyswitches respectively, wherein a plurality of adjustment portions extend from the adjustment frame, and each of the adjustment portions is located proximate to a corresponding one of the second keyholes to selectively interfere the tactile feedback member of a corresponding one of the keyswitches…and the adjustment frame moves relative to the plurality of keyswitches, the adjustment portion drives a portion of the tactile feedback member to move relative to the cam portion and changes tactile feedback of each of the keyswitches.
The prior art of record does not show this configuration, therefore claim 6 is allowable. 
		Claims 7 – 12 are allowable at least by virtue of their dependence on claim 1.    

The prior art of record does not show this configuration, therefore claim 6 is allowable. 
		Claims 14 – 18 are allowable at least by virtue of their dependence on claim 13.    
		Claim 19 recites similarly allowable subject matter as that of claim 13, and therefore is allowable for the reasons above.  
		Claims 20 – 25 are allowable at least by virtue of their dependence on claim 19.   
		Claim 26 recites similarly allowable subject matter as that of claim 13, and therefore is allowable for the reasons above.  
		Claims 27 and 28 are allowable at least by virtue of their dependence on claim 26.    
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARL ADAMS/
Examiner, Art Unit 2627